NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30118

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00332-DCN-1

 v.

COLIN REESE DIGGIE,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Colin Reese Diggie appeals from the district court’s judgment and

challenges the 300-month sentence imposed following his guilty-plea conviction

for second degree murder committed within Indian country, in violation of 18

U.S.C. §§ 1111 and 1153. We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Diggie contends that the district court failed to explain the sentence

adequately. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The district

court acknowledged Diggie’s mitigating arguments and request for a within-

Guidelines sentence. However, it explained that an upward departure in offense

level and criminal history was warranted in light of the “brutality of the killing,”

Diggie’s attempts to mislead law enforcement, and Diggie’s uncounted criminal

history. It further explained that it took account of Diggie’s time in tribal custody

in selecting the sentence. This record affords meaningful appellate review, and

communicates that the parties were heard and a reasoned decision was reached.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Diggie also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 300-month sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of circumstances, including

Diggie’s history and the nature of the offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     19-30118